Stradley, Ronon, Stevens & Young, LLP 2005 Market Street, Suite 2600 Philadelphia, Pennsylvania 19103-7098 (215) 564-8000 July 18, 2014 VIA EDGAR TRANSMISSION Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 RE:Context Capital Funds File No. 811-22897 – Preliminary Consent Solicitation Materials Ladies and Gentlemen: Submitted herewith for filing on behalf of Context Alternative Strategies Fund (the “Fund”),a series of Context Capital Funds, pursuant to Rule 14a-6(a) of the Securities Exchange Act of 1934, as amended, are a cover page, shareholder letter, notice of solicitation of consents, consent solicitation statement with exhibits, and the consent to be used in connection with a solicitation seeking the approval of (1) a new investment advisory agreement between the Fund and Context Capital Advisers, LLC (“Context”) (the current adviser for the Fund) and (2) new investment sub-advisory agreements between Context and each of the current sub-advisers for the Fund. Definitive consent solicitation materials are expected to be transmitted to shareholders on or about July 28, 2014. If you have any questions or comments regarding this filing, please call me at (215) 564-8173 or, in my absence, David Roeber at (215) 564-8179. Very truly yours, /s/ Matthew R. DiClemente, Esq.
